DETAILED ACTION
The Office Action is in response to the Applicant's reply filed November 5, 2021 to the Office action mailed on May 6, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Priority
This application filed 3/25/2019 is a Divisional of PAT 10292956 Filing Date: 09/21/2015, claims priority to a CIP of 12/552,116, filed 09/01/2009.
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 26 is persuasive in view of amendments made to the claims.   The rejection is herewith withdrawn.
Applicant’s arguments over the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 26 is persuasive in view of amendments made to the claims.   The rejection is herewith withdrawn.
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 26-27 over Zeng et al. (US20030171598A1) in view of Lamb et al. (WO 2008127594 A2 US equivalent US8481001) is persuasive in part.   The rejection is herewith maintained in part.
Applicant argues “Zeng is not even related to a cancer therapeutic and doesn't teach modifying the glutamine molecule as presently claimed.”  
It is Examiner’s contention that the claims are not directed to a method claim but to a radiosensitizing containing glutamine ligand high Z element compound and Zeng teaches the formulation broadly useful as a medicament.   Furthermore, regarding the glutamine molecule, the Examiner states the claims broadly read on various formulations including cyclic and linear linkers and even multiple high Z elements.  See claim structures below:

    PNG
    media_image1.png
    617
    866
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    267
    564
    media_image2.png
    Greyscale
  The modifications of the linker group is as broad as including a combination of cyclic and linear groups as seen in claim 27 and as many as three high Z elements. The prior art reference broadly teaches amino-iodine complexes.  Further, the reference points to a structure of general formula I:

    PNG
    media_image3.png
    590
    641
    media_image3.png
    Greyscale
 which teaches modified glutamine -iodine complex having linker groups. Applicant is reminded a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Wilder, 563 F.2d 457, 460,195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).
 Applicant argues Lamb also does not teach the claimed molecule. Further Lamb relates to using radioactive iodine component. The present invention does not even use radioactive compounds. Thus, there is no reason to combine these references and even if combined they do not teach or remotely suggest the claimed invention. In addition, applicants submit that the use of glutamine in a cancer therapy is not an obvious therapy. Glutamine also serves as cancer nitrogen donor for biosynthesis, and for fuel through anaplerosis. New medications have been designed to attack the tumor metabolome by inhibiting glutaminase (enzyme which generates glutamate from glutamine) (See Ahmad A.Cluntun, Michael J.Lukey, Richard A.Cerione, and JasonW.Locasale. Glutamine Metabolism in Cancer: Understanding the Heterogeneity. Trends in Cancer 2017, 01, 005, 1-12); therefore this data teaches away from using glutamine in a cancer therapy. Lamb involves completely different molecules which have entirely different treatment pathways than the compounds and pathways involved in the present invention--Cancer Starvation Therapy (CST). Lamb’s molecules are directed to compounds that inhibit lipid kinase enzymatic activity and involves radioisotopes or cytotoxic medications. This is not the case with the presently claimed compounds, which involves neither radioisotopes nor cytotoxic medications and which do not cause harm to non-cancerous cells.”
In response, the Examiner states that even though the claims are not drawn to a method of treatment as argued, the Lamb reference does provide motivation for treating cancer with radiation and even iodine therapies.  Therefore, the combination of the medicament of Zeng et al., which is also an iodine therapy, and the radiation therapy of Lamb is obvious for treatment.  Regarding glutamine providing growth for cancer, the Examiner points out that none of the incorporated references teach glutamine alone.  Therefore, the argument is not persuasive.
The rejections are as below:
Allowable Subject Matter
Claim 27 allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zeng et al. (US20030171598A1) in view of Lamb et al. (WO 2008127594 A2 US equivalent US8481001).
Zeng et al. teaches amino acid-iodine complex for the production of feedstuff, food additive, disinfectant, antiseptic and medicament.  The amino acid includes glutamine.
Although the reference describes said iodine can be the ordinary iodine molecule, or its radioactive isotope, and an amino acid-iodine complex, the reference does not include a combination of high energy radiation.
Lamb et al. teaches treating cancer e.g. breast cancer involves administering quinaxoline derivatives in combination with surgery, chemotherapeutic agents, hormone therapies, antibodies, immunotherapies, radioactive iodine therapy and radiation
It would have been obvious to one of ordinary skill in the art at the time of filing to combine medicinal amino acid iodine complex and radiation.  The motivation comes from the teaching that both treat cancer. Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Wilder, 563 F.2d 457, 460,195 USPQ 426, 429 (CCPA 1977).
Lastly, it is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Thus, the intended use recited in claim 26-27, namely the compound "for treating tumorigenic cells in combination with a high energy radiation," is capable of performing the intended use. 
Conclusion

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627